The opinion of the court was delivered by
Büchánan, J.
We can perceive.no good reason why the evidence offered and rejected should not have been re» ceived in corroboration of wha.t was sworn to in the deposition of Doctor Kingsmore, a sufficient foundation for that corroborating testiipony being laid by the plaintiff, in offering evidence that Kingsmore was not present at the birth of- any of Mrs. Cooke’s children, which was substantially to impeach his credibility. And where the credibility of a witness is attacked by the opposite party, his prior declarations may be given in evidence to show his consistency. We think, therefore, that the court below erred in not suffering the evidence offered in this case in support of the testimony of Kingsmore, as contained in the deposition, to go to the jury.
lUyGMENT REVERSED, AND PROCEDENDb AWARDED»